Exhibit 10.33

 

SPECIAL DEVICES, INCORPORATED

 

DEFERRED BONUS/COMPENSATION PLAN

 

(Effective, November 3, 2003)

 

 

--------------------------------------------------------------------------------


 

SPECIAL DEVICES, INCORPORATED

 

DEFERRED BONUS/COMPENSATION PLAN

 

(Effective, November 3, 2003)

 

TABLE OF CONTENTS

 

ARTICLE I

DEFINITIONS

 

ARTICLE II

PARTICIPATION

 

2.1

Effective Date of Participation

 

2.2

Cessation of Participation

 

ARTICLE III

ACCRUAL OF CREDITS

 

3.1

Incentive Elective Bonus Credits

 

3.2

Incentive Non-Elective Bonus Credit

 

3.3

Cessation of Credits

 

3.4

Maintenance of Accounts.

 

3.5

Valuation of Accounts

 

3.6

Investment Obligation of the Company

 

ARTICLE IV

PLAN BENEFITS

 

4.1

Change in Control Distributions.

 

4.2

Claims Procedure for Benefits.

 

4.3

Payments to Minors, Etc

 

4.4

Satisfaction of Liability

 

4.5

Nonassignability

 

4.6

Tax Withholding

 

4.7

Benefit Offset

 

ARTICLE V

BENEFICIARY DESIGNATION

 

5.1

Beneficiary Designation

 

ARTICLE VI

OPERATION AND ADMINISTRATION OF THE PLAN

 

6.1

Authority and Responsibility

 

6.2

Records and Reports.

 

6.3

Required Information

 

6.4

Payment of Expenses of Plan

 

 

--------------------------------------------------------------------------------


 

ARTICLE VII

AMENDMENT AND TERMINATION

 

7.1

Amendment

 

7.2

Termination

 

ARTICLE VIII

GENERAL PROVISIONS

 

8.1

Limitation of Rights

 

8.2

No Right to Shareholder Rights

 

8.3

Construction of Plan

 

8.4

Severability

 

8.5

Heirs, Assigns and Personal Representatives

 

8.6

Lost Payees

 

8.7

Reliance on Data and Consents

 

8.8

Titles and Headings

 

8.9

Gender and Number

 

8.10

Notices

 

8.11

Waiver of Notice

 

8.12

Effect on Other Employee Benefit Plans

 

 

--------------------------------------------------------------------------------


 

SPECIAL DEVICES, INCORPORATED

 

DEFERRED BONUS/COMPENSATION PLAN

 

(Effective, November 3, 2003)

 

WITNESSETH:

 

WHEREAS, Special Devices, Incorporated (“Company”) has determined that with
respect to a fiscal year of the Company, that it may adopt an incentive bonus
plan, through which the Company may reward the performance of its eligible
employees upon the attainment by the Company of certain articulated goals by
crediting a portion of a bonus to a non-elective subaccount established for an
eligible employee under, and subject to the terms of, a deferred bonus plan, and
paying the balance to the eligible employee in cash;

 

WHEREAS, the Company has adopted concurrently herewith such an incentive bonus
plan with respect to its 2003 fiscal year named the Special Devices,
Incorporated Fiscal Year 2003 Incentive Compensation Plan (“Incentive Plan”);

 

WHEREAS, the Company desires to establish a deferred bonus plan to set forth the
terms and conditions that will apply to a non-elective subaccount and to permit
an eligible employee to defer a portion of a cash bonus awarded for services
rendered after the date of his/her deferral election to an elective subaccount
established under this Plan;

 

WHEREAS, the Company intends that the deferred bonus plan be a non-qualified
unfunded deferred compensation for federal tax and other applicable tax law
purposes and a bonus program as described in Department of Labor Regulation 29
C.F.R. Section 2510.3-2(c) that is not a plan subject to the Employee Retirement
Income Security Act of 1974, as amended;

 

WHEREAS, the bonus credited to a non-elective subaccount and any bonus deferred
to an elective subaccount by an eligible employee will be deemed to have been
invested in the common stock of the Company, and the value of an eligible
employee’s account will be determined by reference to the value of the common
stock of the Company; and

 

WHEREAS, through the Incentive Plan (and subsequently adopted similar plans that
make reference to this Plan) and this Plan, the Company desires to establish a
program that will motivate eligible employees, insure continuity of management,
provide a competitive compensation package, and align the interests of an
eligible employee more directly with the interests of the shareholders of the
Company to improve the business performance of the Company.

 

NOW, THEREFORE, effective as of November 3, 2003, the Company hereby adopts this
Special Devices, Incorporated Deferred Bonus/Compensation Plan.

 

--------------------------------------------------------------------------------


 


ARTICLE I


 


DEFINITIONS


 

For purposes of this Plan, the following words and phrases shall have the
following meanings unless a different meaning is plainly required by the
context.

 


1.1                                 “ACCOUNT” SHALL MEAN THE ACCOUNT ESTABLISHED
ON THE BOOKS OF THE COMPANY FOR A PARTICIPANT TO REFLECT THE NUMBER OF DEEMED
SHARES OF COMMON STOCK THAT HAVE BEEN DEEMED TO HAVE BEEN PURCHASED WITH HIS/HER
INCENTIVE NON-ELECTIVE BONUS CREDITS AND INCENTIVE ELECTIVE BONUS CREDITS WHICH
SHALL BE ALLOCATED, RESPECTFULLY, TO THE FOLLOWING SUBACCOUNTS:  (A)
NON-ELECTIVE SUBACCOUNT AND (B) ELECTIVE SUBACCOUNT.  NOTWITHSTANDING THAT A
PARTICIPANT’S INTEREST IN THIS PLAN IS DESCRIBED BY REFERENCE TO DEEMED SHARES
OF COMMON STOCK, THE OBLIGATION OF THE COMPANY UNDER THIS PLAN IS EXPRESSLY
LIMITED TO THE PAYMENT OF THE APPLICABLE VALUE OF SUCH DEEMED SHARES AT SUCH
TIME AS SET FORTH IN THIS PLAN.


 


1.2                                 “APPROPRIATE FORM” SHALL MEAN THE FORM
PROVIDED OR THE METHOD PRESCRIBED BY THE PLAN ADMINISTRATOR FOR THE PARTICULAR
PURPOSE.


 


1.3                                 “BENEFICIARY” SHALL MEAN THE INDIVIDUAL OR
ENTITY DESIGNATED BY A PARTICIPANT IN WRITING TO BE THE RECIPIENT OF THE
BENEFITS PAYABLE UNDER THIS PLAN IN THE EVENT OF THE DEATH OF THE PARTICIPANT. 
AS TO A PARTICIPANT WHO DIES AND WHO HAS NOT DESIGNATED A BENEFICIARY (OR WHO IS
NOT SURVIVED BY ANY SUCH DESIGNATED BENEFICIARY), BENEFICIARY SHALL MEAN THE
FOLLOWING CLASSES OF TAKERS, EACH CLASS TO TAKE TO THE EXCLUSION OF ALL
SUBSEQUENT CLASSES, WITH ALL MEMBERS OF THAT CLASS TO SHARE EQUALLY:  (A) THE
PARTICIPANT’S SURVIVING SPOUSE; (B) THE PARTICIPANT’S LINEAL DESCENDANTS
(INCLUDING ADOPTED PERSONS, BUT NOT INCLUDING STEP-CHILDREN THAT HAVE NOT BEEN
ADOPTED) PER STIRPES; (C) THE PARTICIPANT’S SURVIVING PARENTS; AND (D) THE
PARTICIPANT’S ESTATE.


 


1.4                                 “BOARD” SHALL MEAN THE BOARD OF DIRECTORS OF
THE COMPANY.


 


1.5                                 “CHANGE IN CONTROL” SHALL MEAN THE HAPPENING
OF ANY OF THE FOLLOWING:


 


(A)                                  ANY PERSON WHO IS NOT A STOCKHOLDER OF THE
COMPANY OR OF ANY PARENT ON THE DATE OF ADOPTION OF THIS PLAN (OR GROUP OF SUCH
PERSONS ACTING IN CONCERT) ACQUIRES, DURING ANY PERIOD OF TWELVE CONSECUTIVE
CALENDAR MONTHS, STOCK OF THE COMPANY OR OF A PARENT REPRESENTING A MAJORITY OF
THE VOTING POWER OF ALL STOCK OF THE COMPANY OR ANY PARENT HAVING THE RIGHT TO
VOTE FOR THE ELECTION OF DIRECTORS;


 


(B)                                 THE STOCKHOLDERS OF THE COMPANY APPROVE A
MERGER OR CONSOLIDATION OF THE COMPANY WITH ANY OTHER CORPORATION, OTHER THAN
(I) A MERGER OR CONSOLIDATION WHICH WOULD RESULT IN THE VOTING SECURITIES OF THE
COMPANY OUTSTANDING IMMEDIATELY PRIOR THERETO CONTINUING TO REPRESENT (EITHER BY
REMAINING OUTSTANDING OR BY BEING CONVERTED INTO VOTING SECURITIES OF THE
SURVIVING ENTITY) MORE THAN EIGHTY (80%) OF THE COMBINED VOTING POWER OF THE
VOTING SECURITIES OF THE COMPANY OR SUCH SURVIVING ENTITY OUTSTANDING
IMMEDIATELY AFTER SUCH MERGER OR CONSOLIDATION OR (II) A MERGER OR CONSOLIDATION
EFFECTED TO IMPLEMENT A RECAPITALIZATION OF THE COMPANY;  OR


 


(C)                                  THE STOCKHOLDERS OF THE COMPANY APPROVE A
PLAN OF COMPLETE LIQUIDATION

 

2

--------------------------------------------------------------------------------


 


OF THE COMPANY OR AN AGREEMENT FOR THE SALE OR DISPOSITION BY THE COMPANY OF ALL
OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS OR ANY TRANSACTION HAVING A SIMILAR
EFFECT.


 


AS USED HEREIN, “PARENT” MEANS, ANY CORPORATION (OTHER THAN THE COMPANY) IN AN
UNBROKEN CHAIN OF CORPORATIONS ENDING WITH THE COMPANY IF EACH OF THE
CORPORATIONS OTHER THAN THE COMPANY OWNS STOCK POSSESSING FIFTY PERCENT (50%) OR
MORE OF THE TOTAL COMBINED VOTING POWER OF ALL CLASSES OF STOCK IN ONE OF THE
OTHER CORPORATIONS IN SUCH CHAIN.  AS USED HEREIN, “RECAPITALIZATION” MEANS ANY
REORGANIZATION, MERGER OR OTHER SUBDIVISION, CONSOLIDATION, RECAPITALIZATION,
RECLASSIFICATION, STOCK SPLIT, COMBINATION OF SHARES, ISSUANCE OF WARRANTS,
STOCK DIVIDEND OR SIMILAR EVENT WITH RESPECT TO OR AFFECTING THE COMMON STOCK OF
THE COMPANY.


 


1.6                                 “CHANGE IN CONTROL DATE” SHALL MEAN THE
EARLIEST DATE ON WHICH THE ACQUISITION DESCRIBED IN SECTION 1.5, CLAUSE (A)
OCCURS, THE MERGER OR CONSOLIDATION DESCRIBED IN SECTION 1.5, CLAUSE (B) OCCURS,
OR THE DATE ON WHICH THE TRANSACTION IS CONSUMMATED AS CONTEMPLATED BY THE
APPROVAL OF THE PLAN OF COMPLETE LIQUIDATION OR SALES AGREEMENT DESCRIBED IN
SECTION 1.5, CLAUSE (C), OCCURS, AS DETERMINED BY THE BOARD, IN ITS SOLE
DISCRETION.


 


1.7                                 “CODE” SHALL MEAN THE INTERNAL REVENUE CODE
OF 1986, AS THE SAME MAY BE AMENDED FROM TIME TO TIME.


 


1.8                                 “COMMON STOCK” SHALL MEAN THE COMMON STOCK
OF SPECIAL DEVICES, INCORPORATED, PAR VALUE ONE CENT ($.01) PER SHARE.


 


1.9                                 “COMPANY” SHALL MEAN SPECIAL DEVICES,
INCORPORATED, A DELAWARE CORPORATION.


 


1.10                           “EFFECTIVE DATE” SHALL MEAN NOVEMBER 3, 2003.


 


1.11                           “ELIGIBLE EMPLOYEE” SHALL MEAN AN EMPLOYEE WHO
HAS A LEVEL II THROUGH VI CLASSIFICATION UNDER THE SPECIAL DEVICES, INCORPORATED
FISCAL YEAR 2003 INCENTIVE PLAN OR SO DESIGNATED UNDER ANY OTHER INCENTIVE PLAN.


 


1.12                           “EMPLOYEE” SHALL MEAN AN INDIVIDUAL WHO IS
EMPLOYED BY THE COMPANY.


 


1.13                           “FAIR MARKET VALUE” SHALL MEAN THE FAIR MARKET
VALUE OF A SHARE OF COMMON STOCK DETERMINED BY THE BOARD AS FOLLOWS:


 


(A)                                  IF THE COMMON STOCK IS TRADED ON ANY
RECOGNIZED STOCK EXCHANGE OR EXCHANGES, SUCH FAIR MARKET VALUE AS OF THE DATE OF
REFERENCE SHALL BE DEEMED TO BE THE HIGHEST CLOSING PRICE OF THE COMMON STOCK ON
SUCH STOCK EXCHANGE OR EXCHANGES ON SUCH DATE, OR IF NO SALE OF THE COMMON STOCK
SHALL HAVE BEEN MADE ON ANY STOCK EXCHANGE ON THAT DAY, ON THE NEXT PRECEDING
DAY ON WHICH THERE WAS A SALE OF SUCH STOCK;


 


(B)                                 DURING SUCH TIME AS THE COMMON STOCK IS NOT
LISTED ON AN ESTABLISHED EXCHANGE, BUT IS ACTIVELY TRADED ON THE
OVER-THE-COUNTER MARKET, THE FAIR MARKET VALUE PER SHARE SHALL BE THE MEAN
BETWEEN DEALER “BID” AND “ASK” PRICES OF THE COMMON STOCK IN THE
OVER-THE-COUNTER MARKET ON THE DATE OF REFERENCE AS REPORTED BY THE NATIONAL
ASSOCIATION OF SECURITIES DEALERS, INC; AND

 

3

--------------------------------------------------------------------------------


 


(C)                                  DURING SUCH TIME AS THE COMMON STOCK IS
NEITHER LISTED ON ANY RECOGNIZED EXCHANGE NOR ACTIVELY TRADED OVER-THE-COUNTER,
THE FAIR MARKET VALUE PER SHARE AS OF THE DATE OF REFERENCE SHALL BE DETERMINED
IN GOOD FAITH BY THE BOARD.  IN MAKING SUCH DETERMINATION, THE BOARD MAY (BUT
SHALL NOT BE REQUIRED TO) RELY ON VALUATIONS PERFORMED BY THE CONTROLLING
SHAREHOLDER IN CONNECTION WITH THE SHAREHOLDER’S ANNUAL FINANCIAL STATEMENT
REPORTING REQUIREMENTS.


 


1.14                           “GOOD CAUSE” SHALL BE DEEMED TO EXIST, AS
DETERMINED BY THE COMPANY IN ITS SOLE DISCRETION, IF, AND ONLY IF: (A) THE
PARTICIPANT ENGAGES IN AN ACT OR OMISSION CONSTITUTING DISHONESTY, INTENTIONAL
BREACH OF FIDUCIARY OBLIGATION OR INTENTIONAL WRONGDOING OR MALFEASANCE; (B) THE
PARTICIPANT IS CONVICTED OF A CRIMINAL VIOLATION INVOLVING FRAUD OR DISHONESTY;
OR (C) THE PARTICIPANT MATERIALLY BREACHES ANY AGREEMENT, APPLICABLE CONTRACT OF
EMPLOYMENT WITH, OR APPLICABLE POLICY OF THE COMPANY (OTHER THAN BY ENGAGING IN
ACTS OR OMISSIONS ENUMERATED IN CLAUSE (A) OR (B) ABOVE), OR MATERIALLY FAILS TO
SATISFY THE CONDITIONS AND REQUIREMENTS OF HIS/HER EMPLOYMENT WITH THE COMPANY
AND SUCH BREACH OR FAILURE BY ITS NATURE IS INCAPABLE OF BEING CURED, OR SUCH
BREACH OR FAILURE REMAINS UNCURED FOR MORE THAN THIRTY (30) DAYS FOLLOWING
RECEIPT BY THE PARTICIPANT OF WRITTEN NOTICE FROM THE COMPANY SPECIFYING THE
NATURE OF THE BREACH OR FAILURE AND DEMANDING THE CURE THEREOF.  FOR PURPOSES OF
THIS CLAUSE (C), INATTENTION BY THE PARTICIPANT TO HIS/HER DUTIES SHALL BE
DEEMED A BREACH OR FAILURE CAPABLE OF CURE.


 


1.15                           “INCENTIVE ELECTIVE BONUS” SHALL MEAN THAT
PORTION OF THE BONUS DECLARED BY THE COMPANY FROM TIME TO TIME PURSUANT TO THE
TERMS OF THE INCENTIVE PLAN THAT IS PAYABLE TO A PARTICIPANT IN CASH.


 


1.16                           “INCENTIVE ELECTIVE BONUS CREDIT” SHALL MEAN A
CREDIT OF A DOLLAR AMOUNT REPRESENTING THE AMOUNT OF THE INCENTIVE ELECTIVE
BONUS OF REFERENCE THAT A PARTICIPANT HAS ELECTED TO DEFER UNDER THIS PLAN.


 


1.17                           “INCENTIVE NON-ELECTIVE BONUS” SHALL MEAN THAT
PORTION OF THE BONUS DECLARED BY THE COMPANY FROM TIME TO TIME PURSUANT TO THE
TERMS OF THE INCENTIVE PLAN THAT IS INTENDED TO BE CREDITED AS AN INCENTIVE
NON-ELECTIVE BONUS CREDIT.


 


1.18                           “INCENTIVE NON-ELECTIVE BONUS CREDIT” SHALL MEAN
A CREDIT OF A DOLLAR AMOUNT REPRESENTING THE AMOUNT OF THE INCENTIVE
NON-ELECTIVE BONUS OF REFERENCE THAT HAS BEEN AWARDED TO A PARTICIPANT.


 


1.19                           “INCENTIVE PLAN” SHALL MEAN THE SPECIAL DEVICES,
INCORPORATED FISCAL YEAR 2003 INCENTIVE COMPENSATION PLAN AND ANY SIMILAR PLAN
THAT THE COMPANY ADOPTS THAT IS INTENDED TO BE AN INCENTIVE BONUS PLAN THAT
COORDINATES WITH THIS PLAN.


 


1.20                           “PARTICIPANT” SHALL MEAN ANY INDIVIDUAL WHO IS AN
ELIGIBLE EMPLOYEE AND A PARTICIPANT IN THE INCENTIVE PLAN.   NOTWITHSTANDING
THAT AN INDIVIDUAL CEASES TO BE AN ELIGIBLE CLASS EMPLOYEE, HE/SHE SHALL
CONTINUE TO BE A PARTICIPANT IN THIS PLAN UNTIL HE/SHE CEASES TO HAVE A VESTED
BALANCE IN HIS/HER ACCOUNT.


 


1.21                           “PLAN” SHALL MEAN THE SPECIAL DEVICES,
INCORPORATED DEFERRED BONUS/COMPENSATION PLAN, AS SET FORTH HEREIN, AND AS MAY
BE AMENDED FROM TIME TO TIME.

 

4

--------------------------------------------------------------------------------


 


1.22                           “PLAN ADMINISTRATOR” SHALL MEAN THE COMPENSATION
COMMITTEE OF THE BOARD, OR IF DESIGNATED BY THE COMPENSATION COMMITTEE, THE
COMPANY OR ANY ONE OR MORE OFFICERS OF THE COMPANY.


 


1.23                           “PLAN YEAR” SHALL MEAN THE FISCAL YEAR OF THE
COMPANY FOR FEDERAL INCOME TAX PURPOSES.


 


1.24                           “VALUATION DATE” SHALL MEAN EACH DECEMBER 31 NEXT
FOLLOWING THE EFFECTIVE DATE.


 


ARTICLE II


 


PARTICIPATION


 


2.1                                 EFFECTIVE DATE OF PARTICIPATION.  AN
ELIGIBLE EMPLOYEE SHALL BECOME A PARTICIPANT IN THIS PLAN ON THE LATER OF THE
EFFECTIVE DATE OR THE EFFECTIVE DATE OF HIS/HER PARTICIPATION IN THE INCENTIVE
PLAN.


 


2.2                                 CESSATION OF PARTICIPATION.  AN INDIVIDUAL
SHALL CEASE TO BE A PARTICIPANT FOR ALL PURPOSES UNDER THIS PLAN ON THE DATE ON
WHICH HE/SHE CEASES TO HAVE A VESTED BALANCE IN HIS/HER ACCOUNT.


 


ARTICLE III


 


ACCRUAL OF CREDITS


 


3.1                                 INCENTIVE ELECTIVE BONUS CREDITS.  AN
INDIVIDUAL WHO BECOMES A PARTICIPANT IN THIS PLAN DURING A PLAN YEAR MAY ELECT
TO DEFER ALL OR ANY PORTION (IN INCREMENTS OF 1%) OF THE INCENTIVE ELECTIVE
BONUS, WHICH IS OTHERWISE PAYABLE TO THE PARTICIPANT FOR SERVICES TO BE
PERFORMED SUBSEQUENT TO THE ELECTION, BY COMPLETING A DEFERRAL AGREEMENT AND
FILING IT WITH THE PLAN ADMINISTRATOR WITHIN THIRTY (30) DAYS FOLLOWING HIS/HER
ENTRY DATE INTO THIS PLAN.  THE ELECTION SHALL REDUCE SUCH INCENTIVE ELECTIVE
BONUS BY THE AMOUNT DESIGNATED.  EACH ELECTION UNDER THIS SECTION 3.1 SHALL BE
MADE ON AN APPROPRIATE FORM PRESCRIBED BY THE PLAN ADMINISTRATOR.  THE DEFERRAL
PERCENTAGE SHALL APPLY TO EACH INCENTIVE ELECTIVE BONUS DURING THE INITIAL PLAN
YEAR OF PARTICIPATION, AND EACH SUBSEQUENT PLAN YEAR, UNTIL THE REVOCATION BY
THE PARTICIPANT OR SUSPENSION BY THE COMPANY OF THE DEFERRAL AGREEMENT.  WITH
RESPECT TO EACH SUCH DEFERRED INCENTIVE ELECTIVE BONUS THAT IS DEFERRED BY A
PARTICIPANT, AN INCENTIVE NON-ELECTIVE BONUS CREDIT SHALL BE CREDITED TO THE
PARTICIPANT’S ELECTIVE SUBACCOUNT EFFECTIVE AS OF THE DECEMBER 31 NEXT FOLLOWING
THE LAST DAY OF THE PLAN YEAR FOR WHICH THE INCENTIVE ELECTIVE BONUS IS
OTHERWISE PAYABLE.  A PARTICIPANT MAY REVOKE HIS/HER DEFERRAL AGREEMENT AS OF
THE FIRST DAY OF ANY PLAN YEAR WHICH FOLLOWS SUCH REVOCATION BY GIVING WRITTEN
NOTICE TO THE PLAN ADMINISTRATOR BEFORE THAT DAY (OR ANY SUCH EARLIER DATE AS
THE PLAN ADMINISTRATOR MAY PRESCRIBE).  THE COMPANY MAY SUSPEND THE DEFERRAL
AGREEMENT OF A PARTICIPANT AS OF THE FIRST DAY OF ANY PLAN YEAR BY GIVING
WRITTEN NOTICE TO THE PARTICIPANT BEFORE THAT DAY.  SUBJECT TO THE WRITTEN
CONSENT OF THE COMPANY, A PARTICIPANT MAY REINSTATE A REVOKED DEFERRAL AGREEMENT
OR EXECUTE A NEW DEFERRAL

 

5

--------------------------------------------------------------------------------


 


AGREEMENT BUT SUCH DEFERRAL AGREEMENT SHALL BECOME EFFECTIVE NO EARLIER THAN THE
FIRST DAY OF THE PLAN YEAR FOLLOWING THE EXECUTION OF SUCH DEFERRAL AGREEMENT. 
THE COMPANY MAY REINSTATE A DEFERRAL AGREEMENT THAT IS SUSPENDED, BUT SUCH
REINSTATED DEFERRAL AGREEMENT SHALL BECOME EFFECTIVE NO EARLIER THAN THE FIRST
DAY OF THE PLAN YEAR FOLLOWING THE REINSTATEMENT OF SUCH DEFERRAL AGREEMENT. THE
PLAN ADMINISTRATOR SHALL SUSPEND A DEFERRAL AGREEMENT FOR THE REMAINDER OF A
PLAN YEAR IF A PARTICIPANT RECEIVES A DISTRIBUTION ON ACCOUNT OF AN
UNFORESEEABLE HARDSHIP UNDER THIS PLAN DURING SUCH PLAN YEAR.  FURTHER, THE PLAN
ADMINISTRATOR MAY SUSPEND A DEFERRAL AGREEMENT TO THE EXTENT REQUIRED UNDER A
CODE SECTION 401(K) PLAN IN WHICH THE PARTICIPANT IS A PARTICIPANT.


 


3.2                                 INCENTIVE NON-ELECTIVE BONUS CREDIT.  IN THE
EVENT THAT THE COMPANY ELECTS TO AWARD AN INCENTIVE NON-ELECTIVE BONUS WITH
RESPECT TO A PARTICIPANT DURING A PLAN YEAR, THE PLAN ADMINISTRATOR SHALL CREDIT
THE NON-ELECTIVE SUBACCOUNT OF THAT PARTICIPANT WITH AN INCENTIVE NON-ELECTIVE
BONUS CREDIT EFFECTIVE AS OF THE DECEMBER 31 NEXT FOLLOWING THE LAST DAY OF THE
PLAN YEAR FOR WHICH THAT INCENTIVE NON-ELECTIVE BONUS IS AWARDED.


 


3.3                                 CESSATION OF CREDITS.  NOTWITHSTANDING
ANYTHING CONTAINED IN THIS PLAN TO THE CONTRARY, NO INCENTIVE ELECTIVE BONUS
CREDIT OR INCENTIVE NON-ELECTIVE BONUS CREDIT SHALL BE MADE UNDER THIS PLAN ON
OR AFTER THE DATE THIS PLAN IS TERMINATED OR ON OR AFTER A CHANGE IN CONTROL
DATE.


 


3.4                                 MAINTENANCE OF ACCOUNTS.


 


(A)                                  THE PLAN ADMINISTRATOR SHALL ESTABLISH AND
MAINTAIN AN ACCOUNT (AND SUBACCOUNTS) WITH RESPECT TO EACH PARTICIPANT.  THE
DOLLAR AMOUNT OF AN INCENTIVE ELECTIVE BONUS CREDIT SHALL BE DEEMED TO HAVE BEEN
APPLIED TO PURCHASE SHARES (INCLUDING FRACTIONAL SHARES) OF COMMON STOCK BASED
ON THE FAIR MARKET VALUE OF A SHARE OF COMMON STOCK ON THE DECEMBER 31 AS OF
WHICH IT IS CREDITED.  THE DOLLAR AMOUNT OF AN INCENTIVE NON-ELECTIVE BONUS
CREDIT SHALL BE DEEMED TO HAVE BEEN APPLIED TO PURCHASE SHARES (INCLUDING
FRACTIONAL SHARES) OF COMMON STOCK BASED ON THE FAIR MARKET VALUE OF A SHARE OF
COMMON STOCK ON THE DECEMBER 31 AS OF WHICH IT IS CREDITED.  THE PLAN
ADMINISTRATOR SHALL RECORD IN EACH ACCOUNT THE NUMBER OF SHARES OF COMMON STOCK
DEEMED PURCHASED FOR THAT ACCOUNT.  IN THE EVENT ANY STOCK DIVIDEND, STOCK
SPLIT, COMBINATION OF SHARES OR ANY OTHER CHANGE IN THE NUMBER OF SHARES OF
COMMON STOCK, THE PLAN ADMINISTRATOR SHALL MAKE ADJUSTMENTS, DETERMINED BY THE
PLAN ADMINISTRATOR IN ITS SOLE DISCRETION TO BE APPROPRIATE, AS TO THE NUMBER OF
DEEMED SHARES OF COMMON STOCK ALLOCATED TO AN ACCOUNT.  THE NUMBER OF DEEMED
SHARES OF COMMON STOCK ALLOCATED TO AN ACCOUNT SHALL BE ADJUSTED TO REFLECT
PAYMENTS AND FORFEITURES AS PROVIDED UNDER THIS PLAN.  EXCEPT AS PROVIDED IN
SUBPARAGRAPH (B) BELOW, A PARTICIPANT SHALL HAVE A NONFORFEITABLE (FULLY VESTED)
INTEREST IN HIS/HER ACCOUNT WHICH SHALL NOT BE AFFECTED BY REASON OF THE
TERMINATION OF EMPLOYMENT OF THE PARTICIPANT.


 


(B)                                 NOTWITHSTANDING ANYTHING CONTAINED IN THIS
PLAN TO THE CONTRARY, INCLUDING BUT NOT LIMITED TO A DETERMINATION THAT A
PARTICIPANT IS ENTITLED TO BENEFITS UNDER THIS PLAN, THE ACCOUNT (INCLUDING THE
DEEMED SHARES OF COMMON STOCK ALLOCATED THERETO) OF A PARTICIPANT SHALL BE
FORFEITED IN THE EVENT THAT THE EMPLOYMENT OF THE PARTICIPANT WITH THE COMPANY
OR ANY OF ITS SUBSIDIARIES OR AFFILIATES IS (I) TERMINATED BY THE COMPANY OR ANY

 

6

--------------------------------------------------------------------------------


 


OF ITS SUBSIDIARIES OR AFFILIATES BY REASON OF GOOD CAUSE; (II) TERMINATED FOR
REASONS OTHER THAN GOOD CAUSE, BUT IT IS LATER DETERMINED BY THE COMPANY THAT
THE EMPLOYMENT OF THE PARTICIPANT COULD HAVE BEEN TERMINATED BY REASON OF GOOD
CAUSE, OR (III) TERMINATED BY THE PARTICIPANT AND THE COMPANY DETERMINES THAT
THE EMPLOYMENT OF THE PARTICIPANT COULD HAVE BEEN TERMINATED BY HIS/HER EMPLOYER
BY REASON OF GOOD CAUSE.


 


3.5                                 VALUATION OF ACCOUNTS.  EACH SHARE OF DEEMED
COMMON STOCK ALLOCATED TO AN ACCOUNT SHALL BE VALUED AT THE TIME AND IN THE
MANNER AS FOLLOWS: (A) AS OF EACH VALUATION DATE, BY REFERENCE TO THE FAIR
MARKET VALUE OF A SHARE OF COMMON STOCK AS OF SUCH DATE AND (B) AS OF THE CHANGE
IN CONTROL DATE, BY REFERENCE TO THE FAIR MARKET VALUE OF A SHARE OF COMMON
STOCK AS OF SUCH DATE, LESS AN AMOUNT EQUAL TO (I) THE TRANSACTION COSTS RELATED
TO THE CHANGE IN CONTROL DIVIDED BY (II) THE TOTAL NUMBER OF DEEMED SHARES OF
COMMON STOCK ALLOCATED TO ACCOUNTS UNDER THIS PLAN PLUS THE TOTAL NUMBER OF
SHARES OF COMMON STOCK AND COMMON STOCK EQUIVALENTS OUTSTANDING AS OF THE CHANGE
IN CONTROL DATE.


 


3.6                                 INVESTMENT OBLIGATION OF THE COMPANY.  A
BENEFIT IS PAYABLE BY THE COMPANY IN CASH FROM ITS GENERAL ASSETS WHEN IT
BECOMES DUE WITHOUT REGARD TO ANY ACTUAL INVESTMENTS THE COMPANY MAY MAKE TO
MEET ITS OBLIGATIONS UNDER THIS PLAN.  THE COMPANY SHALL NOT BE OBLIGATED TO
PURCHASE OR MAINTAIN ANY ASSET, AND ANY REFERENCE TO INVESTMENTS IS SOLELY FOR
THE PURPOSE OF DETERMINING THE OBLIGATIONS OF THE COMPANY. NEITHER THIS PLAN NOR
ANY ACTION TAKEN PURSUANT TO THE TERMS OF THIS PLAN SHALL BE CONSIDERED TO
CREATE A FIDUCIARY RELATIONSHIP BETWEEN THE COMPANY AND ANY PARTICIPANT IN THIS
PLAN OR ANY OTHER PERSONS, OR TO ESTABLISH A TRUST IN WHICH THE ASSETS ARE
BEYOND THE CLAIMS OF ANY UNSECURED CREDITOR OF THE COMPANY.  A BENEFIT HEREUNDER
SHALL BE PAID FROM ASSETS OF THE COMPANY WHICH SHALL CONTINUE, FOR ALL PURPOSES,
TO BE A PART OF THE GENERAL, UNRESTRICTED ASSETS OF THE COMPANY.  THE OBLIGATION
OF THE COMPANY HEREUNDER SHALL BE AN UNFUNDED AND UNSECURED PROMISE TO PAY MONEY
IN THE FUTURE. NO PERSON SHALL HAVE NOR ACQUIRE ANY LEGAL OR EQUITABLE RIGHT,
INTEREST OR CLAIM IN, OR TO, ANY PROPERTY OR ASSETS OF THE COMPANY. THE RIGHT OF
A PARTICIPANT, OR IN THE EVENT OF THE DEATH OF A PARTICIPANT, THE BENEFICIARY OF
THE PARTICIPANT, SHALL BE NO GREATER THAN ANY UNSECURED CREDITOR OF THE
COMPANY.  IT IS INTENDED THAT THIS PLAN BE UNFUNDED FOR TAX PURPOSES.


 


ARTICLE IV


 


PLAN BENEFITS


 


4.1                                 CHANGE IN CONTROL DISTRIBUTIONS.


 


(A)                                  DETERMINATION OF BENEFIT.  EXCEPT AS
OTHERWISE PROVIDED IN THIS PLAN, AS OF THE CHANGE IN CONTROL DATE, A PARTICIPANT
SHALL BE ENTITLED TO ONE-HUNDRED (100%) PERCENT OF THE DOLLAR VALUE OF THE
DEEMED SHARES OF COMMON STOCK ALLOCATED TO HIS/HER ACCOUNT AS DETERMINED UNDER
SECTION 3.5, CLAUSE (B) OF THIS PLAN.


 


(B)                                 BENEFIT COMMENCEMENT DATE.  THE COMPANY
SHALL PAY THE AMOUNT DETERMINED UNDER SECTION 4.1(A) IN A SINGLE SUM IN CASH ON
OR BEFORE THE EXPIRATION OF NINETY (90) DAYS FOLLOWING THE CHANGE IN CONTROL
DATE.  NOTWITHSTANDING THE FOREGOING TO THE CONTRARY, IF A PARTICIPANT DIES
PRIOR TO THE DATE ON WHICH THE DISTRIBUTION OF SUCH

 

7

--------------------------------------------------------------------------------


 


AMOUNT IS COMPLETED, THE BENEFICIARY OF THE PARTICIPANT SHALL BE ENTITLED TO
RECEIVE SUCH AMOUNTS AT THE TIME AND IN THE FORM OF DISTRIBUTION AS APPLICABLE
TO THE PARTICIPANT HAD HE/SHE SURVIVED.


 


4.2                                 CLAIMS PROCEDURE FOR BENEFITS.


 


(A)                                  INITIAL REQUEST FOR INFORMATION/CLAIM.  ANY
REQUEST FOR SPECIFIC INFORMATION OR A CLAIM WITH RESPECT TO A BENEFIT UNDER THIS
PLAN MUST BE MADE TO THE PLAN ADMINISTRATOR IN WRITING BY A PARTICIPANT, OR IN
THE EVENT OF THE DEATH OF A PARTICIPANT, THE BENEFICIARY OF THE PARTICIPANT. 
THE PLAN ADMINISTRATOR SHALL NOT RECOGNIZE AN ORAL COMMUNICATION AS A FORMAL
REQUEST OR CLAIM FOR BENEFITS UNDER THIS PLAN.  WRITTEN NOTICE OF THE
DISPOSITION OF A CLAIM SHALL BE FURNISHED TO THE CLAIMANT WITHIN NINETY (90)
DAYS AFTER THE APPLICATION FOR BENEFITS IS FILED WITH THE PLAN ADMINISTRATOR,
UNLESS SPECIAL CIRCUMSTANCES REQUIRE AN EXTENSION OF TIME FOR PROCESSING THE
CLAIM.  IF SUCH AN EXTENSION OF TIME FOR PROCESSING IS REQUIRED, THE PLAN
ADMINISTRATOR SHALL FURNISH THE CLAIMANT WRITTEN NOTICE OF THE EXTENSION PRIOR
TO THE TERMINATION OF THE INITIAL NINETY (90) DAY PERIOD.  IN NO EVENT SHALL
SUCH AN EXTENSION EXCEED A PERIOD OF NINETY (90) DAYS FROM THE END OF THE
INITIAL PERIOD.  THE EXTENSION NOTICE SHALL INDICATE THE SPECIAL CIRCUMSTANCES
REQUIRING AN EXTENSION OF TIME AND THE DATE BY WHICH THE PLAN ADMINISTRATOR
EXPECTS TO RENDER ITS DECISION.


 


(B)                                 APPEALS OF DENIED CLAIMS FOR BENEFITS.  IN
THE EVENT THAT ANY CLAIM FOR A BENEFIT IS DENIED IN WHOLE OR IN PART, OR ANY
BENEFIT IS FORFEITED UNDER THE PROVISIONS OF THIS PLAN, THE CLAIMANT WHOSE CLAIM
HAS BEEN SO DENIED OR BENEFIT FORFEITED, SHALL BE NOTIFIED OF SUCH DENIAL OR
FORFEITURE IN WRITING BY THE PLAN ADMINISTRATOR.  THE NOTICE ADVISING OF THE
DENIAL OR FORFEITURE SHALL SPECIFY THE REASON OR REASONS FOR DENIAL OR
FORFEITURE, MAKE SPECIFIC REFERENCE TO PERTINENT PROVISIONS OF THE PLAN, SHALL
DESCRIBE ANY ADDITIONAL MATERIAL OR INFORMATION NECESSARY FOR THE CLAIMANT TO
PERFECT THE CLAIM (EXPLAINING WHY SUCH MATERIAL OR INFORMATION IS NEEDED), AND
SHALL ADVISE THE PARTICIPANT OR BENEFICIARY, AS APPLICABLE, OF THE PROCEDURE FOR
THE APPEAL OF SUCH DENIAL OR FORFEITURE.  ALL APPEALS SHALL BE MADE THROUGH THE
FOLLOWING PROCEDURE:


 

(I)                                     THE CLAIMANT WHOSE CLAIM HAS BEEN DENIED
OR BENEFITS FORFEITED SHALL FILE WITH THE PLAN ADMINISTRATOR A NOTICE OF DESIRE
TO APPEAL THE DENIAL OR FORFEITURE. SUCH NOTICE SHALL BE FILED WITHIN SIXTY (60)
DAYS OF NOTIFICATION BY THE PLAN ADMINISTRATOR OF THE CLAIM DENIAL OR
FORFEITURE, SHALL BE MADE IN WRITING, AND SHALL SET FORTH ALL OF THE FACTS UPON
WHICH THE APPEAL IS BASED.  AN APPEAL THAT IS NOT TIMELY FILED SHALL BE BARRED.

 

(II)                                  THE PLAN ADMINISTRATOR, WITHIN THIRTY (30)
DAYS OF RECEIPT OF THE NOTICE OF APPEAL OF THE CLAIMANT, SHALL ESTABLISH A
HEARING DATE ON WHICH THE CLAIMANT (OR HIS ATTORNEY OR OTHER AUTHORIZED
REPRESENTATIVE) MAY MAKE AN ORAL PRESENTATION TO THE PLAN ADMINISTRATOR IN
SUPPORT OF THE APPEAL OF THE CLAIMANT.  THE CLAIMANT (OR REPRESENTATIVE) SHALL
HAVE THE RIGHT TO SUBMIT WRITTEN OR ORAL EVIDENCE AND ARGUMENT IN SUPPORT OF
HIS/HER CLAIM AT SUCH HEARING.  THE CLAIMANT SHALL BE GIVEN NOT LESS THAN TEN
(10) DAYS’ NOTICE OF THE DATE SET FOR THE HEARING.  AT THE HEARING (OR PRIOR
THERETO UPON FIVE (5) BUSINESS DAYS’ WRITTEN NOTICE TO THE PLAN

 

8

--------------------------------------------------------------------------------


 

ADMINISTRATOR), THE CLAIMANT (OR REPRESENTATIVE) SHALL HAVE AN OPPORTUNITY TO
REVIEW ALL DOCUMENTS, RECORDS, AND OTHER INFORMATION WHICH ARE PERTINENT TO THE
CLAIM AT ISSUE AND TO RECEIVE COPIES THEREOF WITHOUT CHARGE.

 

(III)                               THE PLAN ADMINISTRATOR SHALL CONSIDER THE
MERITS OF THE WRITTEN AND ORAL PRESENTATIONS OF THE CLAIMANT, THE MERITS OF ANY
FACTS OR EVIDENCE IN SUPPORT OF THE DENIAL OF BENEFITS, AND SUCH OTHER FACTS AND
CIRCUMSTANCES AS THE PLAN ADMINISTRATOR SHALL DEEM RELEVANT.  IF THE CLAIMANT
ELECTS NOT TO MAKE AN ORAL PRESENTATION, SUCH ELECTION SHALL NOT BE DEEMED
ADVERSE TO HIS/HER INTEREST, AND THE PLAN ADMINISTRATOR SHALL PROCEED AS SET
FORTH BELOW AS THOUGH AN ORAL PRESENTATION OF THE CONTENTS OF THE CLAIMANT’S
WRITTEN PRESENTATION HAD BEEN MADE.

 

(IV)                              THE PLAN ADMINISTRATOR SHALL RENDER A
DETERMINATION WITHIN SIXTH (60) DAYS OF THE RECEIPT OF THE APPEAL (UNLESS THERE
HAS BEEN AN EXTENSION OF NO MORE THAN SIXTY (60) DAYS DUE TO SPECIAL
CIRCUMSTANCES, PROVIDED THAT THE DELAY AND THE SPECIAL CIRCUMSTANCES OCCASIONING
IT ARE COMMUNICATED TO THE CLAIMANT IN WRITING WITHIN THE FIRST SIXTY (60) DAY
PERIOD).  THAT DETERMINATION SHALL BE ACCOMPANIED BY A WRITTEN STATEMENT
PRESENTED IN A MANNER CALCULATED TO BE UNDERSTOOD BY THE CLAIMANT AND SHALL
INCLUDE SPECIFIC REASONS FOR THE DETERMINATION AND SPECIFIC REFERENCES TO THE
PERTINENT PROVISIONS OF THE PLAN ON WHICH THE DETERMINATION IS BASED.  THE
DETERMINATION SO RENDERED SHALL BE BINDING UPON ALL PARTIES.  THE PLAN
ADMINISTRATOR SHALL PROVIDE SUCH ACCESS TO, AND COPIES OF, DOCUMENTS, RECORDS,
AND OTHER INFORMATION RELEVANT TO THE CLAIMANT’S CLAIM FOR BENEFITS.

 


(C)                                  IF, AFTER EXHAUSTING THE APPEALS PROCESS
SET FORTH IN PARAGRAPH (B) ABOVE, THE CLAIMANT ELECTS TO FURTHER APPEAL THE
DECISION OF THE PLAN ADMINISTRATOR, THE CLAIMANT SHALL SUBMIT HIS/HER APPEAL TO
ARBITRATION (HEREINAFTER “CLAIM”).  EXCEPT AS PROVIDED HEREIN, THE CLAIM SHALL
BE SUBMITTED TO ARBITRATION IN ACCORDANCE WITH THE NATIONAL RULES FOR THE
RESOLUTION OF EMPLOYMENT DISPUTES OF THE AMERICAN ARBITRATION ASSOCIATION
(“AAA”) THEN IN EFFECT.  BY PARTICIPATION IN THIS PLAN, EACH CLAIMANT
ACKNOWLEDGES AND AGREES THAT HIS/HER RIGHT TO SEEK RELIEF AND REMEDIES IN A
FEDERAL OR STATE COURT, INCLUDING, BUT NOT LIMITED TO A JURY TRIAL, SHALL BE
WAIVED.  THE TIME LIMITATION FOR SUBMITTING A CLAIM TO ARBITRATION SHALL BE
THIRTY (30) DAYS FROM THE DATE OF THE RECEIPT OF THE FINAL DETERMINATION OF THE
PLAN ADMINISTRATOR.


 

The arbitration shall be conducted by a single arbitrator chosen by mutual
agreement of the claimant and the Plan Administrator, or absent such an
agreement, a single arbitrator shall be selected by AAA in accordance with its
National Rules for the Resolution of Employment Disputes then in effect.  The
arbitrator shall conduct such arbitration in accordance with the procedural and
substantive law as would be applicable if such Claim had been brought in a
federal district court or state court and heard by a judge sitting without a
jury, including, but not limited to, the law applicable to discovery, standards
of review, relief, and remedies.  The arbitrator’s fees shall be paid by the
unsuccessful party.  The claimant shall be responsible for all filings fees and
costs, but in no event in an amount greater than the filing fee that would have
been applicable if the appeal had been filed in court.  The claimant and the
Company shall be responsible

 

9

--------------------------------------------------------------------------------


 

separately for the costs and expenses of their own attorney’s fees and related
costs.  The arbitration shall be conducted in a mutually convenient location,
and absent agreement, in or within fifty (50) miles of Wilmington, Delaware. 
The decision of the arbitrator shall be in writing, final and binding upon the
parties, and judgment upon such decision may be entered in any court of
competent jurisdiction in the state of Delaware.

 


4.3                                 PAYMENTS TO MINORS, ETC.  IF A PARTICIPANT
OR BENEFICIARY ENTITLED TO RECEIVE ANY BENEFITS HEREUNDER IS, IN THE JUDGMENT OF
THE PLAN ADMINISTRATOR, LEGALLY, PHYSICALLY, OR MENTALLY INCAPABLE OF PERSONALLY
RECEIVING AND RECEIPTING ANY DISTRIBUTION, OR IN THE CASE OF A BENEFICIARY, A
MINOR, THE PLAN ADMINISTRATOR MAY MAKE DISTRIBUTIONS TO A LEGALLY APPOINTED
GUARDIAN OR TO SUCH OTHER PERSON OR INSTITUTION AS, IN THE JUDGMENT OF THE PLAN
ADMINISTRATOR, IS THEN MAINTAINING OR HAS CUSTODY OF THE PAYEE. ANY PAYMENTS
MADE IN ACCORDANCE WITH THE FOREGOING PROVISIONS SHALL BE A FULL AND COMPLETE
DISCHARGE OF ANY LIABILITY FOR SUCH PAYMENTS.


 


4.4                                 SATISFACTION OF LIABILITY.  AFTER ALL
BENEFITS HAVE BEEN DISTRIBUTED IN FULL TO A PARTICIPANT OR IN THE EVENT OF THE
DEATH OF THE PARTICIPANT, TO THE BENEFICIARY OF THE PARTICIPANT, ALL LIABILITY
TO SUCH PARTICIPANT OR TO THE BENEFICIARY SHALL TERMINATE. THE PLAN
ADMINISTRATOR MAY REQUIRE SUCH PARTICIPANT OR BENEFICIARY, AS A CONDITION TO
RECEIVING SUCH FINAL PAYMENT UNDER THIS PLAN, TO EXECUTE A RECEIPT AND RELEASE
THEREFORE IN SUCH FORM AS SHALL BE DETERMINED BY THE PLAN ADMINISTRATOR.  IF A
RECEIPT AND RELEASE IS REQUIRED BUT THE PARTICIPANT OR BENEFICIARY DOES NOT
PROVIDE SUCH RECEIPT AND RELEASE IN A TIMELY MANNER TO PERMIT A DISTRIBUTION IN
ACCORDANCE WITH THE GENERAL TIMING OF DISTRIBUTIONS UNDER THIS PLAN, THE PAYMENT
OF ANY AFFECTED DISTRIBUTION MAY BE DELAYED UNTIL THE PLAN ADMINISTRATOR
RECEIVES A PROPER RECEIPT AND RELEASE.


 


4.5                                 NONASSIGNABILITY.  NO PAYMENT, BENEFIT, OR
RIGHT OF ANY PARTICIPANT OR BENEFICIARY SHALL BE SUBJECT TO ANY CLAIM OF ANY
CREDITOR OF SUCH PERSON AND, IN PARTICULAR, TO THE FULLEST EXTENT PERMITTED BY
LAW, ALL SUCH PAYMENTS, BENEFITS AND RIGHTS SHALL BE FREE FROM ATTACHMENT,
GARNISHMENT, TRUSTEE’S PROCESS, OR ANY OTHER LEGAL OR EQUITABLE PROCESS
AVAILABLE TO ANY CREDITOR OF SUCH PARTICIPANT OR BENEFICIARY.  NO PARTICIPANT OR
BENEFICIARY SHALL HAVE THE RIGHT TO ALIENATE, ANTICIPATE, COMMUTE, PLEDGE,
ENCUMBER OR ASSIGN ANY OF THE BENEFITS OR PAYMENTS THAT HE/SHE MAY EXPECT TO
RECEIVE, CONTINGENTLY OR OTHERWISE, UNDER THIS PLAN, EXCEPT THE RIGHT TO
DESIGNATE A BENEFICIARY OR BENEFICIARIES AS APPROPRIATE.


 


4.6                                 TAX WITHHOLDING.  THE COMPANY MAY MAKE SUCH
PROVISIONS AND TAKE SUCH ACTIONS AS IT MAY DEEM NECESSARY OR APPROPRIATE FOR THE
WITHHOLDING OF ANY TAXES WHICH A PAYEE IS REQUIRED BY ANY LAW OR REGULATION OF
ANY GOVERNMENTAL AUTHORITY, WHETHER FEDERAL, STATE, OR LOCAL, TO WITHHOLD IN
CONNECTION WITH ANY BENEFITS UNDER THIS PLAN, INCLUDING, BUT NOT LIMITED TO, THE
WITHHOLDING OF APPROPRIATE SUMS FROM ANY AMOUNT OTHERWISE PAYABLE TO THE
PARTICIPANT OR IN THE EVENT OF THE DEATH OF THE PARTICIPANT, TO THE BENEFICIARY
OF THE PARTICIPANT.  EACH PAYOR SHALL BE RESPONSIBLE FOR THE PAYMENT OF ALL
INDIVIDUAL TAX LIABILITIES WITH RESPECT TO ANY SUCH BENEFITS.


 


4.7                                 BENEFIT OFFSET.  THE COMPANY MAY, IN ITS
SOLE DISCRETION, UPON NOTICE TO THE PARTICIPANT, OR IN THE EVENT OF THE DEATH OF
A PARTICIPANT, THE BENEFICIARY OF THE PARTICIPANT, REDUCE ANY BENEFIT BY ANY
OUTSTANDING DEBT OWED BY THE PARTICIPANT TO THE COMPANY OR ANY OF ITS
SUBSIDIARIES OR AFFILIATES, INCLUDING, BUT NOT LIMITED TO, ANY LOAN TO THE
PARTICIPANT, ADVANCED VACATION PAY, SALARY OR EXPENSES.

 

10

--------------------------------------------------------------------------------


 


ARTICLE V


 


BENEFICIARY DESIGNATION


 


5.1                                 BENEFICIARY DESIGNATION.  UPON BECOMING
ELIGIBLE FOR PARTICIPATION IN THIS PLAN, A PARTICIPANT MAY DESIGNATE ONE OR MORE
PRIMARY AND ONE OR MORE CONTINGENT BENEFICIARIES TO RECEIVE ANY BENEFIT BECOMING
PAYABLE UNDER THIS PLAN UPON THE DEATH OF THE PARTICIPANT.  ALL BENEFICIARY
DESIGNATIONS SHALL BE IN WRITING IN FORM SATISFACTORY TO THE PLAN
ADMINISTRATOR.  A PARTICIPANT SHALL BE ENTITLED TO CHANGE A DESIGNATION OF A
BENEFICIARY AT ANY TIME AND FROM TIME TO TIME.  A CHANGE IN A DESIGNATION OF A
BENEFICIARY SHALL BECOME EFFECTIVE ONLY UPON RECEIPT OF THE DESIGNATION BY THE
PLAN ADMINISTRATOR, BUT UPON SUCH RECEIPT, THE CHANGE SHALL RELATE BACK TO AND
TAKE EFFECT AS OF THE DATE THE PARTICIPANT EXECUTED THE DESIGNATION (WHICH SHALL
BE PRESUMED TO BE THE DATE APPEARING ON SUCH DESIGNATION, OR IF THERE BE NONE,
THEN THE DATE OF THE DEATH OF THE PARTICIPANT) WHETHER OR NOT THE PARTICIPANT IS
LIVING AT THE TIME OF SUCH RECEIPT.  THE PLAN ADMINISTRATOR AND THE COMPANY IN
ITS CAPACITY AS THE SPONSOR OF THIS PLAN SHALL NOT BE LIABLE BY REASON OF ANY
PAYMENT OF A BENEFIT BEFORE RECEIPT OF ANY ACCEPTABLE FORM DESIGNATING OR
CHANGING THE DESIGNATION OF A BENEFICIARY.  ANY CHANGE OF BENEFICIARY
DESIGNATION FILED IN PROPER FORM WITH THE PLAN ADMINISTRATOR SHALL REVOKE ALL
PRIOR BENEFICIARY DESIGNATIONS.  THE PLAN ADMINISTRATOR SHALL, IN ITS SOLE
DISCRETION, DETERMINE THE ACCEPTABILITY OF A BENEFICIARY DESIGNATION OR CHANGE
IN A BENEFICIARY DESIGNATION.


 


ARTICLE VI


 


OPERATION AND ADMINISTRATION OF THE PLAN


 


6.1                                 AUTHORITY AND RESPONSIBILITY.  THE PLAN
ADMINISTRATOR SHALL HAVE THE SOLE AND EXCLUSIVE DISCRETIONARY AUTHORITY TO
DETERMINE ELIGIBILITY FOR BENEFITS UNDER THIS PLAN, TO INTERPRET AND CONSTRUE
THE TERMS OF THIS PLAN, AND TO DETERMINE ALL QUESTIONS ARISING IN CONNECTION
WITH THE ADMINISTRATION, INTERPRETATION, AND APPLICATION OF THIS PLAN.  THE PLAN
ADMINISTRATOR SHALL REMEDY ANY AMBIGUITY, INCONSISTENCY OR OMISSION IN ITS SOLE
AND COMPLETE DISCRETION. THE PLAN ADMINISTRATOR’S INTERPRETATION, CONSTRUCTION
OR DETERMINATION, AS THE CASE MAY BE, SHALL BE CONCLUSIVE AND BINDING ON ALL
PARTIES.  SUCH AUTHORITY SHALL INCLUDE, BUT SHALL NOT BE LIMITED TO, THE
FOLLOWING:


 


(A)                                  APPOINTMENT OF QUALIFIED ACCOUNTANTS,
ACTUARIES, CONSULTANTS, ADMINISTRATORS, COUNSEL, APPRAISERS, OR OTHER PERSONS IT
DEEMS NECESSARY OR ADVISABLE, WHO SHALL SERVE THE PLAN ADMINISTRATOR AS ADVISORS
ONLY AND SHALL NOT EXERCISE ANY DISCRETIONARY AUTHORITY, RESPONSIBILITY OR
CONTROL WITH RESPECT TO THE MANAGEMENT OR ADMINISTRATION OF THIS PLAN;


 


(B)                                 ADOPTION OF FORMS AND REGULATIONS FOR THE
EFFICIENT ADMINISTRATION OF THIS PLAN WHICH ARE CONSISTENT WITH THIS PLAN;


 


(C)                                  REMEDY OF ANY INEQUITY RESULTING FROM
INCORRECT INFORMATION RECEIVED OR COMMUNICATED, OR OF ADMINISTRATIVE ERROR;

 

11

--------------------------------------------------------------------------------


 


(D)                                 SETTLEMENT OR COMPROMISE OF ANY CLAIMS OR
DEBTS ARISING FROM THE OPERATION OF THIS PLAN AND THE COMMENCEMENT OF ANY LEGAL
ACTION OR ADMINISTRATIVE PROCEEDING; AND


 


(E)                                  ENROLLMENT OF A PARTICIPANT IN THIS PLAN,
DISTRIBUTION AND RECEIPT OF PLAN ADMINISTRATION FORMS AND COMPLIANCE WITH ALL
APPLICABLE GOVERNMENTAL REPORTING AND DISCLOSURE REQUIREMENTS.


 


6.2                                 RECORDS AND REPORTS.


 


(A)                                  THE PLAN ADMINISTRATOR SHALL KEEP A RECORD
OF ITS PROCEEDINGS AND ACTS AND SHALL KEEP BOOKS OF ACCOUNT, RECORDS AND OTHER
DATA NECESSARY FOR THE PROPER ADMINISTRATION OF THIS PLAN.


 


(B)                                 AT LEAST ANNUALLY, THE PLAN ADMINISTRATOR
SHALL PROVIDE EACH PARTICIPANT AND BENEFICIARY, IF APPLICABLE, WITH A DETAILED
STATEMENT OF HIS/HER ACCOUNT, INCLUDING ALL TRANSACTIONS AFFECTING THE ACCOUNT
DURING THE PRIOR TWELVE-MONTH PERIOD, AND REFLECTING THE MOST RECENT VALUATION
OF SUCH ACCOUNTS.  THE PLAN ADMINISTRATOR SHALL FURNISH EACH PARTICIPANT AND
BENEFICIARY, IF APPLICABLE, WITH SUCH INFORMATION AS MAY BE REQUIRED BY HIM/HER
FOR TAX OR OTHER PURPOSES IN CONNECTION WITH THIS PLAN.


 


6.3                                 REQUIRED INFORMATION.  A PARTICIPANT OR
BENEFICIARY WHO IS ENTITLED TO A BENEFIT UNDER THIS PLAN SHALL FURNISH SUCH
FORMS, INFORMATION AND DATA AS REQUESTED BY THE PLAN ADMINISTRATOR WHICH IS
NECESSARY OR DESIRABLE FOR THE PROPER ADMINISTRATION OF THIS PLAN.  A FAILURE ON
THE PART OF ANY PARTICIPANT OR BENEFICIARY TO COMPLY WITH SUCH REQUEST WITHIN A
REASONABLE PERIOD OF TIME SHALL BE SUFFICIENT GROUNDS FOR DELAY IN THE PAYMENT
OF BENEFITS UNTIL THE FORM, INFORMATION OR DATA REQUESTED IS RECEIVED.  THE
RECORDS AND/OR DETERMINATION OF THE COMPANY AS TO A PERIOD OR PERIODS OF
EMPLOYMENT, TERMINATION OF EMPLOYMENT AND THE REASON THEREFORE, LEAVES OF
ABSENCES, REEMPLOYMENT, AND POST-EMPLOYMENT ACTIVITY SHALL BE CONCLUSIVE ON ALL
PERSONS.


 


6.4                                 PAYMENT OF EXPENSES OF PLAN.  THE COMPANY
SHALL PAY ALL OF THE ADMINISTRATIVE EXPENSES OF THIS PLAN, INCLUDING BUT NOT
LIMITED TO, ALL FEES AND RETAINERS OF ACCOUNTANTS, COUNSELS, ACTUARIES,
CONSULTANTS, ADMINISTRATORS OR OTHER SPECIALISTS.


 


6.5                                 DELEGATION OF AUTHORITY AND RESPONSIBILITY
OF PLAN ADMINISTRATOR.  IF SERVING AS THE PLAN ADMINISTRATOR, THE COMPENSATION
COMMITTEE OF THE BOARD MAY DELEGATE ANY AUTHORITY OR RESPONSIBILITY GRANTED TO
THE PLAN ADMINISTRATOR HEREUNDER TO THE COMPANY OR TO ANY ONE OR MORE OF THE
OFFICERS OF THE COMPANY TO ACT ON ITS BEHALF.


 


ARTICLE VII


 


AMENDMENT AND TERMINATION


 


7.1                                 AMENDMENT.  THE BOARD MAY AMEND OR OTHERWISE
MODIFY THIS PLAN AT ANY TIME, IN ITS SOLE DISCRETION, IN WHOLE OR IN PART,
EITHER RETROACTIVELY OR PROSPECTIVELY, PROVIDED THAT NO

 

12

--------------------------------------------------------------------------------


 


AMENDMENT OR MODIFICATION SHALL, WITH RESPECT TO CREDITS AWARDED PREVIOUSLY,
NEGATIVELY EFFECT SUCH CREDITS.


 


7.2                                 TERMINATION.  THE BOARD MAY TERMINATE THIS
PLAN, IN ITS SOLE DISCRETION, AT ANY TIME WITHOUT REGARD TO THE TAX EFFECT ON
ANY PARTICIPANT OR BENEFICIARY.  WRITTEN NOTIFICATION OF SUCH ACTION SHALL BE
GIVEN TO EACH PARTICIPANT AND BENEFICIARY OF A DECEASED PARTICIPANT. 
THEREAFTER, NO FURTHER ALLOCATIONS OR CREDITS SHALL BE MADE UNDER THIS PLAN.  NO
LATER THAN SIX (6) MONTHS FOLLOWING THE TERMINATION OF THIS PLAN, THE COMPANY
SHALL PAY TO EACH PARTICIPANT, AND IF APPLICABLE, THE BENEFICIARY OF A DECEASED
PARTICIPANT, IN A SINGLE SUM PAYMENT OR IN EIGHTEEN (18) OR LESS MONTHLY
INSTALLMENTS, AS DETERMINED BY THE COMPANY IN ITS SOLE DISCRETION, AN AMOUNT
EQUAL TO THE UNPAID VESTED BALANCE OF THE PARTICIPANT OR DECEASED PARTICIPANT,
AS APPLICABLE, BASED ON THE VALUE OF HIS/HER ACCOUNT AS OF THE DATE ESTABLISHED
BY THE COMPANY FOR THE DISTRIBUTION.  IN THE EVENT SUCH AMOUNTS ARE PAID IN
INSTALLMENTS, THE FINAL INSTALLMENT SHALL ALSO INCLUDE A CREDIT EQUAL TO SIMPLE
INTEREST AT THE RATE OF THREE (3%) PERCENT COMPOUNDED ANNUALLY ON THE UNPAID
BALANCE FROM TIME TO TIME, WHICH SHALL BEGIN TO ACCRUE AFTER THE FIRST
INSTALLMENT IS PAID.


 


ARTICLE VIII


 


GENERAL PROVISIONS


 


8.1                                 LIMITATION OF RIGHTS.  THE ESTABLISHMENT OF
THIS PLAN, ANY MODIFICATION THEREOF, THE CREATION OF AN ACCOUNT, OR THE PAYMENT
OF ANY BENEFIT SHALL NOT BE CONSTRUED AS GIVING ANY PARTICIPANT, BENEFICIARY, OR
ANY OTHER PERSON WHOMSOEVER, ANY LEGAL OR EQUITABLE RIGHT AGAINST THE COMPANY,
OR THE PLAN ADMINISTRATOR, UNLESS SUCH RIGHT SHALL BE SPECIFICALLY PROVIDED FOR
IN THIS PLAN, OR CONFERRED BY AFFIRMATIVE ACTION OF THE PLAN ADMINISTRATOR IN
ACCORDANCE WITH THE TERMS AND PROVISIONS OF THIS PLAN, OR AS GIVING ANY
PARTICIPANT THE RIGHT TO BE RETAINED IN THE EMPLOYMENT OF THE COMPANY OR ANY OF
ITS SUBSIDIARIES OR AFFILIATES.  EACH EMPLOYEE SHALL REMAIN SUBJECT TO DISCHARGE
TO THE SAME EXTENT AS IF THIS PLAN HAD NEVER BEEN ADOPTED.


 


8.2                                 NO RIGHT TO SHAREHOLDER RIGHTS. 
PARTICIPATION IN THE INCENTIVE PLAN OR THIS PLAN SHALL NOT GIVE ANY PARTICIPANT
OR OTHER EMPLOYEE ANY RIGHTS WHATSOEVER AS A SHAREHOLDER OF THE COMPANY
(INCLUDING, BUT NOT LIMITED TO, VOTING RIGHTS, DIVIDEND OR OTHER DISTRIBUTION
RIGHTS WITH RESPECT TO THE COMMON STOCK), AND ALL SUCH RIGHTS ARE HEREBY DENIED.


 


8.3                                 CONSTRUCTION OF PLAN.  THIS PLAN SHALL BE
CONSTRUED ACCORDING TO THE LAWS OF THE STATE OF DELAWARE, AND ALL PROVISIONS
HEREOF SHALL BE ADMINISTERED ACCORDING TO, AND ITS VALIDITY SHALL BE DETERMINED
UNDER, THE LAWS OF DELAWARE WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF
LAWS, EXCEPT WHERE PREEMPTED BY FEDERAL LAW.


 


8.4                                 SEVERABILITY.  SHOULD ANY PROVISION OF THIS
PLAN OR ANY PROCEDURES ADOPTED THEREUNDER BE DEEMED OR HELD TO BE UNLAWFUL OR
INVALID FOR ANY REASON, SUCH FACT SHALL NOT ADVERSELY AFFECT THE OTHER
PROVISIONS OR PROCEDURES, UNLESS SUCH INVALIDITY SHALL RENDER IMPOSSIBLE OR
IMPRACTICAL THE FUNCTIONING OF THIS PLAN AND, IN SUCH CASE, THE COMPANY OR THE
PLAN ADMINISTRATOR, AS APPLICABLE, SHALL IMMEDIATELY ADOPT A NEW PROVISION OR
PROCEDURE TO TAKE THE PLACE OF THE ONE HELD ILLEGAL OR INVALID.

 

13

--------------------------------------------------------------------------------


 


8.5                                 HEIRS, ASSIGNS AND PERSONAL
REPRESENTATIVES.  THIS PLAN SHALL BE BINDING UPON (A) THE HEIRS, EXECUTORS,
ADMINISTRATORS, AND SUCCESSORS OF EACH PARTICIPANT AND BENEFICIARY, PRESENT AND
FUTURE, AND ALL PERSONS FOR WHOSE BENEFIT THERE EXISTS ANY APPROVED DOMESTIC
RELATIONS ORDER WITH RESPECT TO ANY PARTICIPANT AND (B) THE COMPANY AND ANY
SUCCESSOR TO THE COMPANY AS A RESULT OF A STATUTORY MERGER OR ANY OTHER FORM OF
REORGANIZATION OF THE BUSINESS OF THE COMPANY.


 


8.6                                 LOST PAYEES.  A BENEFIT SHALL BE DEEMED
FORFEITED IF THE PLAN ADMINISTRATOR IS UNABLE TO LOCATE A PARTICIPANT OR
BENEFICIARY TO WHOM PAYMENT IS DUE, PROVIDED, HOWEVER, THAT SUCH BENEFIT SHALL
BE REINSTATED, WITHOUT INTEREST, IF A CLAIM IS MADE BY THE PARTICIPANT OR
BENEFICIARY FOR THE FORFEITED BENEFIT WITHIN NINETY (90) DAYS OF THE DATE THAT
THE LAST PAYMENT TO SUCH PARTICIPANT OR BENEFICIARY WOULD HAVE BEEN MADE.


 


8.7                                 RELIANCE ON DATA AND CONSENTS.  THE COMPANY,
THE PLAN ADMINISTRATOR AND ALL OTHER PERSONS OR ENTITIES ASSOCIATED WITH THE
ADMINISTRATION OF THIS PLAN MAY REASONABLY RELY ON THE TRUTH, ACCURACY AND
COMPLETENESS OF ALL DATA PROVIDED BY A PARTICIPANT AND BENEFICIARY OF A DECEASED
PARTICIPANT.  FURTHERMORE, THE COMPANY, THE PLAN ADMINISTRATOR AND ALL OTHER
PERSONS OR ENTITIES ASSOCIATED WITH THE ADMINISTRATION OF THIS PLAN MAY
REASONABLY RELY ON ALL CONSENTS, ELECTIONS AND DESIGNATIONS FILED WITH THIS PLAN
BY ANY PARTICIPANT, BENEFICIARY OF ANY DECEASED PARTICIPANT, OR THE
REPRESENTATIVES OF SUCH PERSONS, WITHOUT DUTY TO INQUIRE INTO THE GENUINENESS OF
ANY SUCH CONSENT, ELECTION OR DESIGNATION.  NONE OF THE AFOREMENTIONED PERSONS
OR ENTITIES ASSOCIATED WITH THE OPERATION OF THIS PLAN SHALL HAVE ANY DUTY TO
INQUIRE INTO ANY SUCH DATA, AND ALL MAY RELY ON SUCH DATA BEING CURRENT TO THE
DATE OF REFERENCE, IT BEING THE DUTY OF EACH PARTICIPANT AND BENEFICIARY TO
ADVISE THE APPROPRIATE PARTIES OF ANY CHANGE IN SUCH DATA.


 


8.8                                 TITLES AND HEADINGS.  THE TITLES AND
HEADINGS OF THE ARTICLES AND SECTIONS IN THIS INSTRUMENT ARE FOR CONVENIENCE OF
REFERENCE ONLY AND, IN THE EVENT OF ANY CONFLICT, THE TEXT RATHER THAN SUCH
TITLES OR HEADINGS SHALL CONTROL.


 


8.9                                 GENDER AND NUMBER.  EXCEPT IF OTHERWISE
CLEARLY INDICATED BY CONTEXT, THE MASCULINE AND THE NEUTER SHALL INCLUDE THE
FEMININE AND THE NEUTER, THE SINGULAR SHALL INCLUDE THE PLURAL, AND VICE-VERSA.


 


8.10                           NOTICES.  ANY NOTICE OR DOCUMENT RELATING TO THIS
PLAN REQUIRED TO BE GIVEN TO OR FILED WITH THE PLAN ADMINISTRATOR OR THE COMPANY
SHALL BE CONSIDERED AS GIVEN OR FILED IF DELIVERED OR MAILED BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO THE COMPANY.


 


8.11                           WAIVER OF NOTICE.  ANY NOTICE REQUIRED UNDER THIS
PLAN MAY BE WAIVED BY THE PERSON ENTITLED TO NOTICE.


 


8.12                           EFFECT ON OTHER EMPLOYEE BENEFIT PLANS.  ANY
BENEFIT PAID OR PAYABLE UNDER THIS PLAN SHALL NOT BE INCLUDED IN THE
COMPENSATION OF A PARTICIPANT FOR PURPOSES OF COMPUTING BENEFITS UNDER ANY
EMPLOYEE BENEFIT PLAN MAINTAINED OR CONTRIBUTED TO BY THE COMPANY, EXCEPT AS MAY
OTHERWISE BE REQUIRED UNDER THE TERMS OF SUCH EMPLOYEE BENEFIT PLAN.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Plan to be executed by its duly
authorized officers this 1st day of October, 2003.

 

 

ATTEST:

SPECIAL DEVICES, INCORPORATED

 

 

 

 

 

 

 

 

By:

  /s/ JAMES E. REEDER

 

By:

  /s/ THOMAS W. CRESANTE

 

 

Assistant Secretary

 

 

 

 

Title:

  President & CEO

 

 

15

--------------------------------------------------------------------------------